 LOCAL 1184,LABORERSINTL.77Local 1184,affiliatedwithLaborers InternationalUnion of North AmericaandMassey Sand andRock Co.and Local Union 364,United Associationof Journeymen and Apprentices of the Plumbingand Pipefitting Industry of the United States andCanada.Case 21-CD-309July 10, 1972DECISION AND DETERMINATION OFDISPUTEBY CHAIRMAN MILLER AND MEMBERSFANNING AND PENELLOThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, follow-ing charges filed by Massey Sand and Rock Co.,hereinafter called the Employer, alleging that Local1184, affiliated with Laborers International Union ofNorth America, hereinafter called Laborers, hadviolated Section 8(b)(4)(D) of the Act by engaging incertain proscribed activity with an object of forcingor requiring the Employer to assign certain I work' toemployees represented by the Laborers rather thanto employees represented by Local Union 364,United Association of Journeymen and Apprenticesof the Plumbing and Pipe Fitting Industry of theUnited States and Canada, hereinafter called Plumb-ers.A duly scheduled hearing was held beforeHearing Officer David G. Weber on March 15, 1972,inLos Angeles, California. The Employer andLaborers appeared at the hearing and were affordedfull opportunity to be heard, to examine and cross-examine witnesses, and to adduce evidence bearingon the issues. No appearance was made at thehearing on behalf of Plumbers. Thereafter, theEmployer and Plumbers filed briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has reviewed the rulings of the HearingOfficer made at the hearing and finds that they arefree from prejudicial error. They are hereby affirmed.Upon the entire record in this proceeding, theBoard makes the following findings:1.THE BUSINESS OF THE EMPLOYERThe parties stipulated that the Employer, MasseySand and Rock Co., is a California corporationengaged in the construction of streets and airportsand the installation of utility water pipelines andwater distribution lines; that it annually purchasesand causes to be shipped directly to and from pointslocatedoutside the State of California goods,198 NLRB No. 16supplies, and materials valued in excess of $50,000;and that it annually performs services valued inexcess of $50,000 outside the State. We find that theEmployer is engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and thatitwill effectuate the policies of the Act to assertjurisdiction herein.II.THE LABORORGANIZATIONS INVOLVEDThe partiesstipulated,and we find,thatLaborersand Plumbers are labor organizations within themeaning ofSection 2(5) of the Act.III.THE DISPUTEA.Background and Facts of the DisputeIn December 1971, the Employer was engaged inthe installation of utility water pipelines and waterdistribution pipelines at the following constructionprojects:Winmar of the Desert, Palm Desert,California;BalboaCountry Club, IndianWells,California;MountainShadowsEstates,PalmSprings,California; and Tri-Palms Estates TrailerPark Development, Thousand Palms, California. Thepipe installationwork on these projects involvesplacing asbestos cement (transite) pipe of 4-inch to12-inch diameter in a trench, lubricating the ends ofthesections,and pushing them together. TheEmployer assigned the work to its employeesrepresented by Laborers, with which the Employerhas a longstanding agreement.Sometime in December 1971, Plumbers, relying onan agreement executed by the Employer on February12, 1971, notified the Employer that the Employer'sTri-Palms water pipeline installation project requiredtheuse of employees represented by Plumbers.Laborers were informed of this claim. By letter datedDecember 17, 1971, Laborers notified the Employerthat any reassignment of the pipe installation workwould violate the parties' current agreement. Byletter dated January 27, 1972, the Employer request-ed Plumbers to contact the Laborers in regard to thedispute.On February 1, 1972, Plumbers filed a grievanceagainst the Employer with the Pipeline Contractors'Association and Plumbers District Council # 16,alleging that the Employer had failed to hire and useplumbers to perform utility water pipeline work atthe four above-named projects in violation of theparties' current agreement.By letter dated February 9, 1972, Laborers advisedtheEmployer's attorney that if the Employerchanged the assignment of the utility pipe installa-tion work within Riverside and Imperial Counties toemployees represented by Plumbers, Laborers would 78DECISIONS OF NATIONAL LABOR RELATIONS BOARDstrike each and every project where such a changewas made. The Employer has at all times continuedto use laborers to perform the pipe installation work.B.TheWork in DisputeLaborers and Employer stipulated that the work indispute consists of the laying and installation ofutilitywater pipelines and water distribution pipe-lines at the four above-named construction projects.C.Contentions of the PartiesThe Employer and Laborers contend that thepresent case is virtually indistinguishable fromH. M.Robertson Pipeline Constructors,'and therefore as-signment of the disputed work should be made, as inRobertson,to the employees represented by Laborers.The Employer further contends that the assignmentof the work should not be limited to the four namedprojects, but should include similar projects through-out San Bernardino, Riverside, and Imperial Coun-ties,California, which are within Laborers jurisdic-tion, or, in the alternative, all jobs in the above-named counties on which similar disputes may ariseinvolving the Employer. Laborers seeks a Boardorder assigning the disputed work to its members onall jobs within the respective jurisdictions of Labor-ers and Plumbers. Plumbers, on the other hand,contends that the order should be limited to the fourspecifically named jobs of the Employer. Plumbersconcedes that it elected not to participate in thehearing, but argues that its failure to appear couldonly be construed as a concession that, underapplicable Board precedent, it could not reasonablyexpect the Board to award the work in dispute to itsmembers.D.Applicability of the StatuteBefore the Board may proceed with a determina-tion of dispute pursuant to Section 10(k) of the Act,itmust be satisfied that there is reasonable cause tobelieve that Section 8(b)(4)(D) has been violated, andthat there is no agreed-upon method for thevoluntary adjustment of the dispute.The charge alleges a violation of Section 8(b)(4)(D)of the Act. The record shows that in December 1971,Plumbers demanded that the Employer use employ-ees represented by Plumbers to perform the utilitypipeline installation work which the Employer hadassigned to employees represented by Laborers, thatthereafter Laborers threatened that, if the Employerchanged the work assignment pursuant to Plumbersclaim, Laborers would strike each and every projectwhere the change was made. The parties, stipulatedthat there has been no voluntary adjustment of thedispute among the parties.Based on the foregoing and the entire record, wefind that reasonable cause exists to believe thatLaborers violated Section 8(b)(4)(D) of the Act, andthat the dispute is properly before the Board fordetermination under Section 10(k) of the Act.E.Merits of the DisputeSection 10(k) of the Act requires the Board to makean affirmative award of disputed work after givingdue consideration to various relevant factors. Thefollowing factors are relevant in making a determina-tion of the dispute before us.1.Certification and collective-bargainingagreementsThe parties stipulated that there is no Boardcertificationof bargaining representative for theemployees who are performing the work which is thesubject of dispute.The Employer has recognized Laborers and hashad a longstanding contractual agreement with itwhich appears to contemplate that employees repre-sented by Laborers are to perform the work indispute. Although Plumbers entered into a collective-bargaining agreement with the Employer on Febru-ary 12, 1971, which appears to assign a portion of thework to employees it represents, the Employer hasnot honored this provision of the agreement. TheEmployer stated that it entered into that agreementin order to be able to engage in projects requiringplumbers to perform welding type work which, theEmployer contends, constitutes less than I or 2percent of the work of installing waterlines. We arenot satisfied that either the contractual agreement ofLaborers or Plumbers with the Employer is entitledtocontrollingweight for the purposes of ourdetermination.2 Accordingly, we regard the contractsas a neutral factor which does not favor either labororganization.2.Company and industry practicesThe Employer has been engaged in installing watersystems in the area of Riverside, San Bernardino,and Imperial Counties for approximately 25 years.The record indicates that, with one exception, allinstallation of transite pipe by the Employer in thepast has been done with laborers. The record in this1Local1184,Southern California District Council of Laborers (HMevidencethe record in that proceeding(C P. Exh 5).'Robertson Pipeline Constructors),192 NLRB No 157, which involved the2Our decisionherein should not be construed as reflecting upon thesame two Contesting unions and the sametype of workat a differentprojectmerits of Plumbers contractual claimvis-a-visthe Employerin the same areaTherebeing no objection, the hearingofficer received into LOCAL 1184,LABORERS INTL.proceeding, as inH.M. Robertson, supra,establishesthat the industry practice in the Southern Californiaarea favors laborers. Therefore, we find these factorsfavor assignment of the disputed work to employeesrepresented by Laborers.3.Skills, efficiency, and economyThere is nothing in the record to indicate that theemployees represented by either Laborers andPlumbers could perform the disputed work withgreater skill or to the greater satisfaction of theiremployer. The record indicates, however, that the useof a crew of four or five laborers is more efficient andeconomical than a crew consisting of plumbers only,or a crew of plumbers and laborers. Under its presentpractice, the Employer uses laborers when notengaged in stabbing or joining pipes, in levelingtrenches,centering pipe, lowering pipe into theground, shading pipe, and backfill operations. Therecord also shows that on one occasion when aplumber was employed he was nonproductive ap-proximately 80 percent of the workday, as theEmployer found that plumbers want to perform onlythe pipe joining functions and are unwilling tohandle the pipe or perform other requisite installa-tion duties. The Employer and other contractorsfurther asserted that, through experience on the job,their laborers had become proficient in all aspects ofthe pipelaying operation, and that a plumber isneeded only when welding is involved. As statedabove, the Employer claims that welding constitutesless than 1 or 2 percent of the installation work. Inthese circumstances, we find that these factors favoran award to employees represented by Laborers.ConclusionsUpon the record as a whole, and after fullconsideration of all relevant factors involved, weconclude that the Employer's employees who arerepresented by Laborers are entitled to perform thework in dispute. We reach this conclusion upon theEmployer's assignment of the disputed work to itsemployees who are represented by Laborers; the factthat this assignment is consistent with the Employer'sown past practice and that of many of its competitorsin the area; the further fact that laborers employedby the Employer have the requisite skill and arefamiliarwithallfacetsof the work; and theattendant efficiency and economy of the establishedoperations.We shall therefore determine the disputebefore us by awarding the work in dispute to those3 Indeed Board records indicate that a similar case is pending in thesame region, Case21-CD-2954Local 294,InternationalBrotherhood of Teamsters, Chauffeurs,Ware-79employees represented by Laborers, but not to thatUnion or its members.As set forth above, the Employer and Laborers, inopposition to Plumbers, request that the Board issuethe broadest possible order. The Employer arguesthat the present dispute has arisen in the past and, inthe absence of a broad order, will continue to recurin the future. The Employerassertsthat, in additionto the four above-named projects, it has at least sixadditional jobs in the same area involving the sametype of installation and employing the same crews.Laborers business manager testified that Laborersintends to continue to threaten economic actionagainst contractors who attempt to, or indicate thatthey will, reassign the disputed work to Plumbers.Moreover, there is nothing in the record that wouldindicate a voluntary adjustment of the dispute withinthe foreseeable future.3The Board has previously held that it will notrestrict the scope of its determination to a specificjobsite if there is evidence that similar disputes mayoccur in the future.4 Accordingly, in view of theevidence before us, we hold that the determination inthis case applies not only to the jobs in which thedispute arose but to all similar work done or to bedone by the Employer on any other projects in SanBernardino, Riverside, and Imperial Counties, Cali-fornia,where the jurisdictions of these two Unionscoincide.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the basis of theforegoing findings and the entire record in thisproceeding, the National Labor Relations Boardhereby makes the following Determination of Dis-pute:Employees of Massey Sand and Rock Co., who arecurrently represented by Local 1184, affiliated withLaborers International Union of North America, areentitled to perform the work of installing and layingpipe and other related work at the constructionprojectsWinmar of the Desert, Palm Desert, Califor-nia; Balboa Country Club, Indian Wells, California;Mountain Shadows Estates, Palm Springs, Califor-nia;Tri-Palms Estates Trailer Park Development,Thousand Palms, California; or any of the Employ-er's present and future projects in San Bernardino,Riverside, and Imperial Counties, California, wherethe jurisdictions of these two Unions coincide.housemenand Helpers of America (BethlehemSteel Corporation),174 NLRB30, 33